Citation Nr: 0203541	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  96-12 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disabilities consisting of chronic prostatitis and 
a left testicular disorder resulting from November 1987 VA 
treatment.  

(The issue of entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disabilities involving right rib and 
back disorders resulting from June 1988 VA treatment will be 
addressed by the Board in a separate decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend

ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June to July 1948.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the St. 
Petersburg, Florida, Regional Office (RO), which denied 
§ 1151 benefits for additional disabilities consisting of 
chronic prostatitis and a left testicular disorder resulting 
from November 1987 VA treatment and right rib and back 
disorders resulting from June 1988 VA treatment.  In August 
1999, a "Travel Board" hearing was held before the 
undersigned Board Member.

In a February 2000 decision, the undersigned Board Member 
determined that the § 1151 benefits claim involving chronic 
prostatitis and a left testicular disorder was well-grounded; 
and remanded the aforestated § 1151 appellate issues to the 
RO for additional evidentiary development.  The Board will 
render a decision herein on said § 1151 benefits claim 
involving chronic prostatitis and a left testicular disorder.  

Additionally, the Board will undertake further development on 
the remaining § 1151 benefits claim involving right rib and 
back disabilities, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When the additional development is 
completed, the Board will provide notice as required by Rule 
of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903.)  After issuing the 
notice and reviewing appellant's response to the notice, the 
Board will prepare a separate decision addressing this 
remaining appellate issue.  



FINDINGS OF FACT

1.  In April 1987, appellant was treated for prostatitis with 
antibiotics.  The prostatitis apparently cleared, since 
subsequent clinical records dated proximate thereto showed no 
evidence of prostate infection.  

2.  Based on a suspicious prostatic nodule, appellant 
underwent a transperineal biopsy of the prostate lobes at a 
VA facility in November 1987.  There was no clinical evidence 
of prostatitis at the time of said biopsy.  However, VA 
clinical records dated shortly after biopsy included 
assessments that he apparently had post-biopsy complications 
including prostatitis with possible early epididymitis; and a 
periprostatic hematoma, status post prostate biopsy, was 
diagnosed based on an ultrasound later that month.  

3.  Subsequent medical records reveal treatment for diagnosed 
chronic epididymitis, left testicular pain, and left 
epididymitis and cord tenderness. 

4.  A VA medical opinion stated that there was a likelihood 
that the VA prostate biopsy in question was the inciting 
event that changed a subclinical prostatitis to a clinical 
prostatitis.  

5.  Chronic prostatitis and a left testicular disorder were 
not present prior to the November 1987 VA transperineal 
biopsy of the prostate lobes.  

6.  The evidence indicates a reasonable probability that 
appellant's chronic prostatitis and a left testicular 
disorder were caused by that VA prostate biopsy; that the 
chronic prostatitis and a left testicular disorder were not a 
certain or nearly certain risk or complication of the 
November 1987 VA transperineal biopsy of the prostate lobes; 
and that as a result of said prostate biopsy, appellant has 
additional disability consisting of chronic prostatitis and a 
left testicular disorder.  



CONCLUSION OF LAW

With resolution of reasonable doubt in his favor, appellant 
incurred additional disability consisting of chronic 
prostatitis and a left testicular disorder after he underwent 
VA prostate biopsy in November 1987; thus the criteria for an 
award of benefits under the provisions of 38 U.S.C.A. § 1151 
are met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.358(a)-(c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it should be pointed out that since 
appellant's § 1151 benefits claim was filed prior to October 
1, 1997, the amendments to 38 U.S.C.A. § 1151 implemented by 
section 422(a) of Pub. L. No. 104-204, the Department of 
Veterans Affairs and Housing and Urban Development, and 
Independent Agencies Appropriations Act, 1997, 110 Stat. 
2874, 2926 (1996), are inapplicable.  See VA O.G.C. Prec. Op. 
No. 40-97 (Dec. 31, 1997).  

In light of the Board's allowance herein of appellant's 
§ 1151 benefits claim involving chronic prostatitis and a 
left testicular disorder, no further evidentiary development 
is necessary.  

Historically, in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151 (formerly § 351), 
on the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  The decision was affirmed by the United States 
Court of Appeals for the Federal Circuit (Court of Appeals) 
in Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), and 
subsequently appealed to the United States Supreme Court 
(Supreme Court).  

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court of Veterans 
Appeals and the Court of Appeals.  Brown v. Gardner, 513 U.S. 
115 (1994).  Thereafter, the Secretary of the VA sought an 
opinion from the Attorney General of the United States 
(Attorney General) as to the full extent to which benefits 
were authorized under the Supreme Court's decision.  A 
January 20, 1995 memorandum opinion from the Office of the 
Attorney General advised that as to required "causal 
connection," the Supreme Court had addressed three potential 
exclusions from coverage under 38 U.S.C.A. § 1151.  The 
opinion explained that:  

Exclusion of the first two classes of 
cases would flow from the absence of the 
causal connection itself:  if the 
intended connection is limited to 
"proximate causation"...then "remote 
consequences" of treatment may be 
excluded,...and "incidents of a 
disease's or injury's natural 
progression" properly are excluded by VA 
regulations because VA action "is not 
the cause of the disability in these 
situations,"....[T]he third 
exclusion..., unlike the first two, does 
not turn on the absence of a causal link 
between VA treatment and the injury in 
question.  Rather, it seems to be 
premised on some theory of consent...What 
the Court...appears to have in mind...is 
not a naturally termed..."risk" at all, 
but rather the certainty or near-
certainty that an intended consequence of 
consensual conduct will materialize.

Subsequently, VA promulgated an amended rule § 3.358(c).  The 
provisions of 38 C.F.R. § 3.358(c), as amended, state, in 
pertinent part:

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.

This amended rule deletes the fault or accident requirement 
in section (c)(3), but does not alter the requirement in 
sections (c)(1) and (2) that additional disability is 
"proximately due" to VA action.  

In pertinent part, 38 U.S.C.A. § 1151 (in effect prior to 
October 1, 1997) provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.  

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:

Section (b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  (2) Compensation 
will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress 
of disease or injuries for which 
the...hospitalization, etc., was 
authorized.  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern:  (1) It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2) The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

The evidentiary record indicates that in April 1987, 
appellant was treated for prostatitis with antibiotics.  The 
prostatitis apparently cleared, since September 1987 VA 
clinical records reported a past medical history of 
prostatitis with treatment in 1987; there were no current 
pertinent complaints; and a urinalysis was negative.  Based 
on a suspicious prostatic nodule, he underwent a 
transperineal biopsy of the prostate lobes at a VA facility 
on November 12, 1987.  There was no clinical evidence of 
prostatitis at the time of said biopsy.  However, VA clinical 
records dated November 17th, several days after biopsy, 
included an assessment that he had prostatitis after the 
prostate biopsy.  Another VA clinical record dated November 
23rd included an assessment of post-biopsy prostatitis, 
possibly now with epididymitis.  Planned treatment was for 
genitourinary clinic evaluation for possible post-biopsy 
complications including questionable early epididymitis.  
Later that month, a VA hospitalization discharge summary 
noted that on November 25th, an ultrasound showed small fluid 
collection around the prostate consistent with a 
periprostatic hematoma.  Diagnoses included periprostatic 
hematoma status post prostate biopsy.  A February 1998 VA 
clinical record assessed left testalgia and mild prostatitis.  
Subsequent VA and private medical records reveal treatment 
for diagnosed chronic prostatitis, left testicular pain, and 
left epididymitis and cord tenderness.  

Pursuant to February 2000 Board remand, a June 2000 VA 
genitourinary examination was conducted.  The examiner stated 
that prior to a 1987 transrectal biopsy of the prostate, 
there were no genitourinary pathology manifestations; that 
said biopsy was performed because of an irregular digital 
rectal examination [of the prostate]; and that current 
genitourinary disorders were epididymitis and prostatitis, 
occurring approximately once a month.  The examiner stated 
that:

The patient developed additional 
genitourinary disability as a result of 
the November 1987 prostate biopsy when he 
was readmitted for prostatitis.  It is 
impossible to say that this was the 
inciting event or an inoculum causing his 
current prostatitis as there was no 
pathology from the original biopsy 
demonstrating prostatitis and subsequent 
biopsies were performed after the patient 
developed his prostatitis.  There have 
been multiple medical notes linking his 
prostatitis and left epididymitis with 
the November 1987 prostate biopsy.  Again 
it is unclear as to the original process 
within the prostate occurring.  Clearly, 
this patient could have had a low or 
indolent infection at the time of the 
prostate biopsy, which was exacerbate[d] 
by the prostate biopsy causing 
inflammation and irritation and 
subsequently causing this chronic 
recurrent process.  It is impossible to 
say though, because of the biopsy that 
this chronic process was begun secondary 
to that specific event.  While this is a 
distinct possibility, there is also the 
possibility that he would have had a 
flare of epididymitis and prostatitis at 
some point in the future secondary to 
another triggering or inciting factor....It 
is likely that the patient was 
predisposed to having these chronic 
infections and that the prostate biopsy 
was the inciting event....  Again, there is 
a high likelihood that there was an 
indolent infection located within the 
prostate and that the prostate biopsy was 
the inciting event to change...a 
subclinical to a clinical prostatitis.

It is also significant that that examiner stated that it was 
an important factor that appellant did not have any symptoms 
prior to the prostate biopsy, but afterwards has had 
recurrent infections, pain, and tenderness.  

With resolution of all reasonable doubt, the Board concludes 
that (1) chronic prostatitis and left epididymitis were not 
present prior to the 1987 VA biopsy of the prostate; (2) the 
evidence indicates a reasonable probability that the chronic 
prostatitis and left epididymitis, which were symptomatic 
shortly after the 1987 VA biopsy, were caused by that biopsy 
procedure; (3) the chronic prostatitis and left epididymitis 
were not consented to, were not a certain or nearly certain 
risk or complication of that VA prostate biopsy procedure, 
and did not represent natural progression of a disease or 
injury unrelated to the VA's treatment; and (4) as a result 
of the VA prostate biopsy procedure, appellant has additional 
disability consisting of chronic prostatitis and left 
epididymitis.  Thus, the three potential exclusions from 
coverage under 38 U.S.C.A. § 1151, as explained in the 
January 20, 1995, memorandum opinion from the Office of the 
Attorney General, do not apply to the facts of this case.  

Accordingly, the Board grants entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability 
consisting of chronic prostatitis and left epididymitis 
resulting from prostate biopsy performed in 1987 at a VA 
medical facility.  38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. 
§ 3.358(a)-(c).


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving chronic prostatitis and a 
left testicular disorder resulting from November 1987 VA 
treatment is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

